



Exhibit 10.1
Execution Version


Second Amendment, Consent and Waiver to
Amended and Restated Credit Agreement
and First Amendment to
Guaranty and Collateral Agreement


This Second Amendment, Consent and Waiver to Amended and Restated Credit
Agreement and First Amendment to Guaranty and Collateral Agreement (this “Second
Amendment”), dated as of June 17, 2016, is by and among Exterran Energy
Solutions, L.P., a limited partnership formed under the laws of the state of
Delaware (the “Borrower”), Exterran Corporation, a corporation formed under the
laws of the state of Delaware (“Parent”), the Guarantors party hereto, the
Lenders listed on the signature pages attached hereto and Wells Fargo Bank,
National Association, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”).
R E C I T A L S
A.    The Borrower, Parent, the Administrative Agent and the financial
institutions from time to time party thereto (each, a “Lender” and collectively,
the “Lenders”) are parties to that certain Amended and Restated Credit
Agreement, dated as of October 5, 2015 (as amended by the First Amendment (as
defined below) and as further amended, restated, supplemented or otherwise
modified prior to the date hereof, the “Credit Agreement”);
B.    The Guarantors are parties to that certain Guaranty and Collateral
Agreement, dated as of November 3, 2015 (as amended, restated, supplemented or
otherwise modified prior to the date hereof, the “Guaranty and Collateral
Agreement”);
C.    The Borrower and Parent have informed the Lenders that, as a result of
certain events more particularly described on the Disclosure Schedule attached
hereto (the “Disclosure Schedule”), the Audit Committee of Parent’s Board of
Directors (the “Audit Committee”) has concluded that the previously issued
audited consolidated financial statements and other financial information
contained in Parent’s Annual Report on Form 10-K for the Fiscal Year ended
December 31, 2015 (the “2015 Audited Report”) should no longer be relied upon.
In connection therewith, (a) the Company’s earnings releases and other financial
communications for the Fiscal Year ended December 31, 2015 (collectively with
the 2015 Audited Report, the “Prior 2015 Financial Information”) may no longer
be able to be relied upon and (b) there is a possibility that certain financial
information related to the prior fiscal periods of EXH should no longer be
relied upon (collectively with the Prior 2015 Financial Information, the “Prior
Financial Information”);
D.    The Borrower and Parent have informed the Lenders that management is
working to determine the adjustments required to be made to the Prior 2015
Financial Information and, upon completion of such process, will restate or
modify the 2015 Audited Report and, if applicable, the other Prior Financial
Information (collectively, the “Replacement Financial Information”);
E.    Pursuant to Sections 8.01(b) of the Credit Agreement, Parent timely
delivered a Compliance Certificate to the Administrative Agent with respect to
the Parent’s compliance with


1

--------------------------------------------------------------------------------





Sections 9.10(a), 9.10(b) and 9.10(c) of the Credit Agreement as of December 31,
2015 (the “Q4 2015 Compliance Certificate”);
F.    A Default or Event of Default may exist or arise under Section 10.01(c) of
the Credit Agreement in respect of Section 8.01(b) of the Credit Agreement due
to the fact that the information contained in the Q4 2015 Compliance Certificate
was based on the Prior 2015 Financial Information, which should no longer be
relied upon (the “Compliance Certificate Potential Default”);
G.    Pursuant to Section 8.02(a) of the Credit Agreement, Parent is required to
keep its books of record and account and the books of record and account of its
Consolidated Subsidiaries in accordance with GAAP;
H.    A Default or Event of Default may exist or arise under Section
10.01(d)(iii) of the Credit Agreement as a result of the potential failure by
Parent to keep books of record and account in accordance with GAAP as required
by Section 8.02(a) of the Credit Agreement in connection with the Prior
Financial Information (the “Books of Record Potential Default”);
I.    Parent and the Borrower have made, or have been deemed to make, from time
to time the representations and warranties set forth in Section 7.11 with
respect to the accuracy of all or a portion of the Prior Financial Information
as and when required by the Loan Documents (collectively, the “Specified
Representation”), including pursuant to Section 6.03 in connection with the
making of Loans by the Lenders on the occasion of any Borrowing and the
issuance, amendment, renewal or extension of any Letter of Credit by the Issuing
Bank (any date on which the Specified Representation is made or deemed made, a
“Representation Date”);
J.    A Default or Event of Default may exist or arise under Section 10.01(c) of
the Credit Agreement as a result of the potential for the Specified
Representation to have been false or misleading in any material respect when
made or deemed made on one or more Representation Dates (the “Representation
Potential Defaults”, and together with the Compliance Certificate Potential
Default and the Books of Record Potential Default, the “Specified Potential
Defaults”);
K.    Additional related Defaults or Events of Default may exist or arise (i)
under Section 10.01(c) of the Credit Agreement in the event that any
representation or warranty made or deemed made as to the absence of a Default or
Event of Default under the Loan Documents was false or misleading in any
material respect on any Representation Date, in any such case solely as a result
of the existence of the Specified Potential Defaults on such Representation
Date; (ii) under Section 10.01(d)(i) of the Credit Agreement due to the failure
to notify the Administrative Agent of any Specified Potential Default promptly
after a Responsible Officer of Parent or the Borrower obtains actual knowledge
thereof, as required by Section 8.01(e) of the Credit Agreement; and (iii) under
Section 10.01(d) of the Credit Agreement due to the taking of any action
conditioned upon the absence of a Default or Event of Default solely due to the
presence of a Specified Potential Default at such time (collectively, the
“Related Potential Defaults”);
L.    Section 8.01(a)(ii) of the Credit Agreement requires that Parent deliver
to the Administrative Agent a copy of the quarterly report filed by Parent with
the SEC pursuant to Section 13 or 15(d) of the Exchange Act for the Fiscal
Quarter ended March 31, 2016 (the “Q1 2016 Quarterly Report”) within 30 days
after the same is required to be filed with the SEC (but in any event within 60
days after the end of such Fiscal Quarter);


2

--------------------------------------------------------------------------------





M.    Section 8.01(b) of the Credit Agreement requires that Parent cause to be
delivered to the Administrative Agent a Compliance Certificate within ten
Business Days of any delivery or deemed delivery of any quarterly report
delivered by Parent pursuant to Section 8.01(a) of the Credit Agreement;
N.    The Borrower and Parent had previously requested that the Lenders consent
to a one-time extension (the “Original Q1 2016 Quarterly Report Extension”) of
the periods set forth in Sections 8.01(a) and 8.01(b) of the Credit Agreement
for delivery of the Q1 2016 Quarterly Report and the related Compliance
Certificate to the earlier of (i) within ten Business Days following the date
Parent files its quarterly report with the SEC for the Fiscal Quarter ended
March 31, 2016 and (ii) June 30, 2016;
O.    Pursuant to that certain First Amendment, Consent and Waiver to Amended
and Restated Credit Agreement, dated as of April 22, 2016 (the “First
Amendment”), among the Borrower, Parent, the Administrative Agent and the
Lenders, the Lenders agreed to (i) waive any and all Specified Potential
Defaults and Related Potential Defaults until June 30, 2016 (the “Waiver
Termination Date”) unless on or prior to such date, Parent shall have delivered
to the Administrative Agent the Financial Information Deliverables (as defined
in the First Amendment) and (ii) consent to the Original Q1 2016 Quarterly
Report Extension;
P.    Section 8.01(a)(ii) of the Credit Agreement requires that Parent deliver
to the Administrative Agent a copy of the quarterly report filed by Parent with
the SEC pursuant to Section 13 or 15(d) of the Exchange Act for the Fiscal
Quarter ended June 30, 2016 (the “Q2 2016 Quarterly Report”) within 30 days
after the same is required to be filed with the SEC (but in any event within 60
days after the end of such Fiscal Quarter);
Q.    Section 8.01(b) of the Credit Agreement requires that Parent cause to be
delivered to the Administrative Agent a Compliance Certificate within ten
Business Days of any delivery or deemed delivery of any quarterly report
delivered by Parent pursuant to Section 8.01(a) of the Credit Agreement;
R.    The Borrower and Parent have requested that the Lenders consent to a
one-time extension (the “Q2 2016 Quarterly Report Extension”) of the periods set
forth in Sections 8.01(a) and 8.01(b) of the Credit Agreement for delivery of
the Q2 2016 Quarterly Report and the related Compliance Certificate to the
earlier of (i) within ten Business Days following the date Parent files its
quarterly report with the SEC for the Fiscal Quarter ended June 30, 2016 and
(ii) August 31, 2016;
S.    The Borrower and Parent have requested that the Lenders consent to (i) an
extension of the Waiver Termination Date until August 31, 2016, (ii) an
extension of the Original Q1 2016 Quarterly Report Extension until the earlier
of (x) within ten Business Days following the date Parent files its quarterly
report with the SEC for the Fiscal Quarter ended March 31, 2016 and (y) August
31, 2016 (the “Amended Q1 2016 Quarterly Report Extension”) and (iii) the Q2
2016 Quarterly Report Extension; and
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:


3

--------------------------------------------------------------------------------





Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given to such term in the Credit Agreement.
Unless otherwise indicated, all references to Sections, Articles, Annexes and
Schedules in this Second Amendment refer to Sections, Articles, Annexes and
Schedules of the Credit Agreement.


Section 2.Amendments to Credit Agreement.


2.1    Additional Definitions. Section 1.02 of the Credit Agreement is hereby
amended to add thereto in alphabetical order the following definitions which
shall read in full as follows:
“Second Amendment” means that certain Second Amendment, Consent and Waiver to
Amended and Restated Credit Agreement and First Amendment to Guaranty and
Collateral Agreement dated as of June 17, 2016, by and among the Borrower,
Parent, the Lenders party thereto and the Administrative Agent.
“Second Amendment Effective Date” means June 17, 2016.
2.2    Amendment and Restatement of Definitions. Section 1.02 of the Credit
Agreement is hereby amended by amending and restating the following definitions
in their entireties to read in full as follows:
“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Notes, the Letter of Credit Agreements, the Commitment Increase
Certificates, the Additional Revolving Lender Certificates, the Letters of
Credit, the Fee Letters, the Security Instruments, any Term Loan Refinancing
Intercreditor Agreement and each consent, waiver, subordination agreement,
intercreditor agreement, Compliance Certificate, Borrowing Request, Letter of
Credit Request or Interest Election Request executed by the Borrower pursuant to
this Agreement.
“Required Financial Information” means, collectively, (a) the Financial
Information Deliverables (as defined in the Second Amendment), (b) the Q1 2016
Quarterly Report (as defined in the Second Amendment) and the related Compliance
Certificate, and (c) and the Q2 2016 Quarterly Report (as defined in the Second
Amendment) and the related Compliance Certificate.
2.3    Amendments to Definition of “Applicable Margin”.
(a)Section 1.02 of the Credit Agreement is amended hereby by amending and
restating the first sentence of the last paragraph of the definition “Applicable
Margin” to read in full as follows:


“Notwithstanding the foregoing, for purposes of determining the Applicable
Margin for the period commencing on the First Amendment Effective Date and
ending on the earlier to occur of (x) the date the Required Financial
Information is delivered to the Administrative Agent and (y) August 31, 2016,
the Total Leverage Ratio will be deemed to be that which corresponds to Level
VI.”
(b)Section 1.02 of the Credit Agreement is hereby amended by inserting “after
August 31, 2016” immediately following “for any period” in the last paragraph of
the definition of “Applicable Margin”.




4

--------------------------------------------------------------------------------





Section 3.Amendment to Guaranty and Collateral Agreement. Section 6.01 of the
Guaranty and Collateral Agreement is hereby amended by inserting a new clause
(d) at the end of such Section to read in full as follows:


“(d)    Notwithstanding anything to the contrary herein, in any other Loan
Document, or in any Account Control Agreement entered into pursuant to the
requirements of the Loan Documents, Administrative Agent hereby agrees that it
will not deliver any “Access Termination Notice” or “Disposition Instructions”
or any equivalent notice of exclusive control, or otherwise exercise any
equivalent rights, in each case under any Account Control Agreement unless, in
any such case, an Event of Default has occurred and is continuing.”
Section 4.Waiver of Specified Potential Defaults and Related Potential Defaults.
Subject to the occurrence of the Second Amendment Effective Date (as defined
below), the Majority Lenders hereby waive, solely in respect of the matters
expressly described in the Disclosure Schedule, (x) any and all Specified
Potential Defaults and Related Potential Defaults to the extent now existing or
hereafter arising and (y) any requirement that Parent or the Borrower make any
representations and warranties after the date hereof as to any Prior Financial
Information; provided that the waiver and agreements set forth in this Section 4
shall terminate on August 31, 2016 unless on or prior to such date, Parent shall
have delivered to the Administrative Agent the following (collectively, the
“Financial Information Deliverables”):


(a)the Replacement Financial Information in respect of the 2015 Audited Report;
provided that delivery of such Replacement Financial Information shall be deemed
to be made by Parent if Parent shall have made available a restated or modified
copy of the 2015 Audited Report on “EDGAR” (or any successor thereto) and/or on
its home page on the worldwide web by such date; and


(b)a replacement Compliance Certificate delivered for the Fiscal Year ended
December 31, 2015 that demonstrates that Parent was in compliance with each of
the covenants set forth in Sections 9.10(a), 9.10(b) and 9.10(c) of the Credit
Agreement as of such date and certifies that as of such date there were no
Defaults that had occurred and were continuing (other than the Specified
Potential Defaults and Related Potential Defaults).


Section 5.Consent.


5.1     Subject to the occurrence of the Second Amendment Effective Date, the
Majority Lenders hereby consent to the Amended Q1 2016 Quarterly Report
Extension and the Q2 2016 Quarterly Report Extension for delivery of the Q1 2016
Quarterly Report and Q2 2016 Quarterly Report, respectively, and the respective
related Compliance Certificates, and no Default or Event of Default shall arise
under the Loan Documents with respect to such delayed delivery so long as the Q1
2016 Quarterly Report and the Q2 2016 Quarterly Report and the respective
related Compliance Certificates are delivered on or prior to the earlier of (i)
(A) with respect to the Q1 2016 Quarterly Report, ten Business Days following
the date Parent files its quarterly report with the SEC for the Fiscal Quarter
ended March 31, 2016 and (B) with respect to the Q2 2016 Quarterly Report, ten
Business Days following the date Parent files its quarterly report with the SEC
for the Fiscal Quarter ended June 30, 2016 and (ii) August 31, 2016, in each
case in conformity with the


5

--------------------------------------------------------------------------------





terms of Section 8.01 of the Credit Agreement. The failure to deliver the Q1
2016 Quarterly Report, the Q2 2016 Quarterly Report and the respective related
Compliance Certificates in conformity with the terms of Section 8.01 of the
Credit Agreement as required by this Section 5.1 shall constitute an immediate
Event of Default under the Credit Agreement.


5.2    The consents set forth in this Section 5 are limited to the extent
described herein and shall not be construed to be a consent to the modification
of any other terms of the Credit Agreement or of the other Loan Documents,
except as required to implement the consent set forth in this Section 5.


Section 6.Covenants Regarding Financial Statements, etc. From and after the
Second Amendment Effective Date, each of Parent and the Borrower covenants and
agrees that:


(a)if Parent shall have not yet delivered the Replacement Financial Information
and the Q1 2016 Quarterly Report and the Q2 2016 Quarterly Report and the
respective related Compliance Certificates, Parent shall deliver, or shall cause
to be delivered, to the Administrative Agent:


(1)     as soon as available, but in any event not later than August 15, 2016,
(A) the unaudited consolidated balance sheet of Parent and its Consolidated
Subsidiaries for the Fiscal Quarter ended June 30, 2016 and the related
unaudited consolidated statements of operations and of cash flows for such
Fiscal Quarter, and with respect to the unaudited consolidated statements of
operations and of cash flows, such statements shall set forth in comparative
form the figures as of the end of and for the corresponding period in the
previous year, in each case in accordance with GAAP, subject to normal year-end
audit adjustments, the absence of footnotes and adjustments required to be made
as a result of Disclosure Schedule Matters (as defined in the First Amendment),
and (B) calculations of the financial covenants set forth in Section 9.10, in
each case certified by a Responsible Officer as being prepared in good faith
based on the financial information available to Parent at such time, but subject
in all respects to adjustments required to be made as a result of the Disclosure
Schedule Matters; and
(2)     as soon as available, but in any event not later than August 31, 2016,
the unaudited consolidated balance sheet of Parent and its Consolidated
Subsidiaries as of July 31, 2016 and the related unaudited consolidated
statement of operations for the calendar month of July 2016, certified by a
Responsible Officer as being prepared in good faith consistent with Parent’s
internal monthly reporting processes, but subject in all respects to normal
quarter-end adjustments and adjustments required to be made as a result of the
Disclosure Schedule Matters.
(b)The parties hereto hereby agree that, notwithstanding anything to the
contrary contained in any Loan Document, neither Parent nor the Borrower nor any
other Loan Party shall make any representation and warranty (including the
representation and warranty contained in Section 7.11 of the Credit Agreement)
with respect to any of the financial information described in this Section 6,
except to the extent expressly set forth in any written certification required
to be delivered to the Administrative Agent pursuant to this Section 6.


6

--------------------------------------------------------------------------------







Section 7.Conditions Precedent. This Second Amendment shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 12.02 of the Credit Agreement) (the “Second Amendment
Effective Date”):


7.1    The Administrative Agent shall have received from the Majority Lenders,
the Borrower, and each Guarantor counterparts (in such number as may be
requested by the Administrative Agent) of this Second Amendment signed on behalf
of such Persons.


7.2    The Borrower shall have paid to the Administrative Agent all other fees
and other amounts due and payable on or prior to the Second Amendment Effective
Date, including, to the extent invoiced, reimbursement or payment of all
reasonable and documented out-of-pocket costs and expenses required to be
reimbursed or paid by the Borrower under the Credit Agreement.


7.3    No Default or Event of Default shall have occurred and be continuing as
of the date hereof after giving effect to the terms of this Second Amendment.


7.4    The Administrative Agent shall have received such other documents as the
Administrative Agent (or its counsel) may reasonably request relating to the
transactions contemplated by the Amendment.


Section 8.Miscellaneous.


8.1    Confirmation. The provisions of the Credit Agreement, except as
specifically waived or consented to above, or as amended by this Second
Amendment, shall remain in full force and effect following the effectiveness of
this Second Amendment. The amendments contemplated hereby shall not limit or
impair any Liens granted by the Borrower or any other Loan Party to secure the
Secured Obligations, each of which are hereby ratified, affirmed and extended to
secure the Secured Obligations as they may be extended pursuant hereto.


8.2    Representations and Warranties.
(a)Ratification and Affirmation. The Borrower hereby: (i) acknowledges the terms
of this Second Amendment; (ii) ratifies and affirms its obligations under, and
acknowledges, renews and extends its continued liability under, each Loan
Document to which it is a party and agrees that each Loan Document to which it
is a party remains in full force and effect, except as expressly amended hereby,
after giving effect to the amendments contained herein; (iii) agrees that, from
and after the Second Amendment Effective Date, each reference to the Credit
Agreement in the Security Instruments and the other Loan Documents shall be
deemed to be a reference to the Credit Agreement, as amended by this Second
Amendment; and (iv) represents and warrants to the Lenders that as of the date
hereof, after giving effect to the terms of this Second Amendment, including the
waivers and consents contained herein: (A) all of the representations and
warranties made by the Borrower contained in each Loan Document to which it is a
party are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representation or warranty
that is already qualified or modified by materiality in the text thereof) on and
as of the date hereof, except to the extent such representations and warranties
are expressly limited to an earlier date, in which case, such representations
and warranties


7

--------------------------------------------------------------------------------





are true and correct in all material respects as of such specified earlier date;
provided that no representations and warranties are made herein as to any Prior
Financial Information; and (B) other than any Default or Event of Default with
respect to the Specified Potential Defaults and Related Potential Defaults, no
Default or Event of Default has occurred and is continuing.
(b)Corporate Authority; Enforceability; No Conflicts. The Borrower hereby
represents and warrants to the Lenders that (i) it has all necessary power and
authority to execute, deliver and perform its obligations under this Second
Amendment; (ii) the execution, delivery and performance by the Borrower of this
Second Amendment has been duly authorized by all necessary action on its part;
(iii) this Second Amendment has been duly executed and delivered by the Borrower
and constitutes the legal, valid and binding obligation of the Borrower in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws generally affecting creditor’s rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law);
(iv) the execution and delivery of this Second Amendment by the Borrower and the
performance of its obligations hereunder require no authorizations, approvals or
consents of, or registrations or filings with, any Governmental Authority,
except for those that have been obtained or made and are in effect; and (v)
neither the execution and delivery of this Second Amendment nor the transactions
contemplated hereby will (A) contravene, or result in a breach of, the
Organization Documents of the Borrower, (B) violate any Governmental Requirement
applicable to or binding upon the Borrower or any of its Properties, except to
the extent that any such violation, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, or (C) violate or
result in a default under any agreement or instrument to which the Borrower is a
party (other than any agreement or instrument the contravention of which or
breach of which could not reasonably be expected to be materially adverse to any
Secured Party) or by which it is bound or to which its Properties are subject,
except to the extent that any such violation or default, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.


(c)Compliance with Financial Covenants. The Borrower hereby represents and
warrants to Administrative Agent, the Issuing Banks and the Lenders that,
notwithstanding the occurrence of the Disclosure Schedule Matters and any
restatement or adjustments to the Prior Financial Information, to the best
knowledge of any Financial Officer of the Borrower as of the date this
representation and warranty is made, Parent is in compliance with the financial
covenants contained in Section 9.10 as of the last day of the Testing Period
ended December 31, 2015 and as of the last day of the Testing Period ended March
31, 2016.


8.3    No Waiver.    Neither the execution by the Administrative Agent or the
Lenders of this Second Amendment, nor any other act or omission by the
Administrative Agent or the Lenders or their officers in connection herewith,
shall be deemed a waiver by the Administrative Agent or the Lenders of any
Default or Event of Default which may exist, which may have occurred prior to
the date of the effectiveness of this Second Amendment or which may occur in the
future under the Credit Agreement and/or the other Loan Documents, except to the
extent expressly set forth in this Second Amendment. Similarly, nothing
contained in this Second Amendment shall directly or indirectly in any way
whatsoever: (a) except for the waivers set forth herein, impair, prejudice or
otherwise adversely affect the Administrative Agent’s or any Lender’s right at
any time to exercise


8

--------------------------------------------------------------------------------





any right, privilege or remedy in connection with the Loan Documents with
respect to any Default or Event of Default; (b) except as expressly provided
herein, amend or alter any provision of the Credit Agreement, the other Loan
Documents, or any other contract or instrument; or (c) constitute any course of
dealing or other basis for altering any obligation of the Borrower or any right,
privilege or remedy of the Administrative Agent or the Lenders under the Credit
Agreement, the other Loan Documents or any other contract or instrument.


8.4    Loan Document. This Second Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.


8.5    Parties in Interest. All of the terms and provisions of this Second
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.


8.6    Counterparts. This Second Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Second Amendment by facsimile transmission or
electronic transmission (e.g., PDF) shall be effective as delivery of a manually
executed counterpart hereof.


8.7    No Oral Agreement. This Second Amendment, the Credit Agreement and the
other Loan Documents executed in connection herewith and therewith represent the
final agreement AMONG the parties RELATING to the SUBJECT MATTER HEREOF AND
THEREOF and may not be contradicted by evidence of prior, contemporaneous or
unwritten oral agreements of the parties. There are no oral agreements between
the parties.


8.8    GOVERNING LAW. THIS SECOND AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.


8.9    Release. FOR GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY
OF WHICH ARE HEREBY ACKNOWLEDGED, EACH LOAN PARTY, FOR ITSELF AND ITS SUCCESSORS
AND ASSIGNS, FULLY AND WITHOUT RESERVE, HEREBY WAIVES, RELEASES, ACQUITS, AND
FOREVER DISCHARGES THE ADMINISTRATIVE AGENT, EACH ISSUING BANK AND EACH LENDER,
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, OFFICERS, DIRECTORS, EMPLOYEES,
REPRESENTATIVES, AGENTS, ADVISORS AND AFFILIATES (COLLECTIVELY THE “RELEASED
PARTIES” AND INDIVIDUALLY A “RELEASED PARTY”) FROM ANY AND ALL ACTIONS, CLAIMS,
CAUSES OF ACTION, JUDGMENTS, SUITS OR LIABILITIES OF ANY KIND AND NATURE
WHATSOEVER, DIRECT AND/OR INDIRECT, AT LAW OR IN EQUITY, WHETHER NOW EXISTING OR
HEREAFTER ASSERTED, WHETHER ABSOLUTE OR CONTINGENT, WHETHER DUE OR TO BECOME
DUE, WHETHER DISPUTED OR UNDISPUTED, IN EACH CASE THAT ARE KNOWN TO SUCH LOAN
PARTY AS OF THE DATE HEREOF (INCLUDING, WITHOUT LIMITATION, ANY CROSS-CLAIMS,
OFFSETS, REDUCTIONS, REBATEMENT, CLAIMS OF USURY OR CLAIMS WITH RESPECT TO THE
NEGLIGENCE OF ANY RELEASED PARTY IN EACH CASE THAT ARE KNOWN TO SUCH LOAN PARTY
AS OF THE DATE HEREOF) (COLLECTIVELY, THE “RELEASED CLAIMS”), FOR OR


9

--------------------------------------------------------------------------------





BECAUSE OF ANY MATTERS OR THINGS OCCURRING, EXISTING OR ACTIONS DONE, OMITTED TO
BE DONE, OR SUFFERED TO BE DONE BY ANY OF THE RELEASED PARTIES, IN EACH CASE, ON
OR PRIOR TO THE DATE HEREOF BUT ONLY TO THE EXTENT DIRECTLY OR INDIRECTLY
ARISING OUT OF OR IN ANY WAY CONNECTED TO ANY OF THIS SECOND AMENDMENT, THE
CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (COLLECTIVELY, THE “RELEASED MATTERS”). THE
PROVISIONS OF THIS SECTION 8.9 SHALL SURVIVE THE TERMINATION OF THIS SECOND
AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS AND PAYMENT IN FULL
OF THE SECURED OBLIGATIONS.


[Signature Pages Follow]






10

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the date first written above.


 
EXTERRAN ENERGY SOLUTIONS, L.P., a
 
Delaware limited partnership, as the Borrower
 
 
 
 
 
By:
/s/ Jon C. Biro
 
 
Name:
Jon C. Biro
 
 
Title:
Senior Vice President and Chief Financial Officer
 

 
EXTERRAN CORPORATION, a Delaware
 
corporation, as Parent
 
 
 
 
 
By:
/s/ Jon C. Biro
 
 
Name:
Jon C. Biro
 
 
Title:
Senior Vice President and Chief Financial Officer
 



Signature Page to Second Amendment – Exterran Energy Solutions, L.P.



--------------------------------------------------------------------------------







 
WELLS FARGO BANK, NATIONAL
 
ASSOCIATION, as Administrative Agent and
 
as a Lender
 
 
 
 
 
By:
/s/ T. Alan Smith
 
 
Name:
T. Alan Smith
 
 
Title:
Managing Director
 







Signature Page to Second Amendment – Exterran Energy Solutions, L.P.



--------------------------------------------------------------------------------







 
CRÉDIT AGRICOLE CORPORATE AND
 
INVESTMENT BANK, as a Lender and Issuing Bank
 
 
 
By:
/s/ Michael Willis
 
 
Name:
Michael Willis
 
 
Title:
Managing Director
 
 
 
 
 
 
By:
/s/ Dixon Schultz
 
 
Name:
Dixon Schultz
 
 
Title:
Managing Director
 







Signature Page to Second Amendment – Exterran Energy Solutions, L.P.



--------------------------------------------------------------------------------







 
BANK OF AMERICA, N.A., as a Lender and
 
Issuing Bank
 
 
 
 
 
By:
/s/ Tyler Ellis
 
 
Name:
Tyler Ellis
 
 
Title:
Senior Vice President
 



Signature Page to Second Amendment – Exterran Energy Solutions, L.P.



--------------------------------------------------------------------------------







 
ROYAL BANK OF CANADA, as a Lender and
 
Issuing Bank
 
 
 
 
 
By:
/s/ Evans Swann, Jr.
 
 
Name:
Evans Swann, Jr.
 
 
Title:
Authorized Signatory
 







Signature Page to Second Amendment – Exterran Energy Solutions, L.P.



--------------------------------------------------------------------------------







 
CITIBANK, N.A., as a Lender and Issuing Bank
 
 
 
 
 
 
 
By:
/s/ Ivan Davey
 
 
Name:
Ivan Davey
 
 
Title:
Vice President
 







Signature Page to Second Amendment – Exterran Energy Solutions, L.P.



--------------------------------------------------------------------------------







 
THE BANK OF NOVA SCOTIA, as a Lender and
 
Issuing Bank
 
 
 
 
 
By:
/s/ Mark Sparrow
 
 
Name:
Mark Sparrow
 
 
Title:
Director
 





Signature Page to Second Amendment – Exterran Energy Solutions, L.P.



--------------------------------------------------------------------------------







 
SUMITOMO MITSUI BANKING CORPORATION,
 
as a Lender
 
 
 
 
 
By:
/s/ David Kee
 
 
Name:
David Kee
 
 
Title:
Managing Director
 







Signature Page to Second Amendment – Exterran Energy Solutions, L.P.



--------------------------------------------------------------------------------







 
GOLDMAN SACHS BANK USA, as a Lender
 
 
 
 
 
 
 
By:
/s/ Jerry Li
 
 
Name:
Jerry Li
 
 
Title:
Authorized Signatory
 







Signature Page to Second Amendment – Exterran Energy Solutions, L.P.



--------------------------------------------------------------------------------







 
HSBC BANK USA, N.A, as a Lender
 
 
 
 
 
 
 
By:
/s/ Michael Bustios
 
 
Name:
Michael Bustios
 
 
Title:
Vice President, 20556
 







Signature Page to Second Amendment – Exterran Energy Solutions, L.P.



--------------------------------------------------------------------------------







 
SANTANDER BANK, N.A., as a Lender
 
 
 
 
 
 
 
By:
/s/ Aidan Lanigan
 
 
Name:
Aidan Lanigan
 
 
Title:
Senior Vice President
 
 
 
 
 
 
By:
/s/ Puiki Lok
 
 
Name:
Puiki Lok
 
 
Title:
Vice President
 







Signature Page to Second Amendment – Exterran Energy Solutions, L.P.



--------------------------------------------------------------------------------







 
TRUSTMARK NATIONAL BANK, as a Lender
 
 
 
 
 
 
 
By:
/s/ Jeff Deutsch
 
 
Name:
Jeff Deutsch
 
 
Title:
Senior Vice President
 





Signature Page to Second Amendment – Exterran Energy Solutions, L.P.



--------------------------------------------------------------------------------







 
BRANCH BANKING AND TRUST COMPANY,
 
as a Lender
 
 
 
 
 
By:
/s/ DeVon J. Lang
 
 
Name:
DeVon J. Lang
 
 
Title:
Senior Vice President
 





Signature Page to Second Amendment – Exterran Energy Solutions, L.P.



--------------------------------------------------------------------------------







 
CATERPILLAR FINANCIAL SERVICES
 
CORPORATION, as a Lender
 
 
 
 
 
By:
/s/ Adam Brown
 
 
Name:
Adam Brown
 
 
Title:
Credit Manager
 







Signature Page to Second Amendment – Exterran Energy Solutions, L.P.



--------------------------------------------------------------------------------






REAFFIRMATION AND RATIFICATION: Each Guarantor hereby (a) acknowledges the terms
of this Second Amendment; (b) ratifies and affirms its obligations under, and
acknowledges its continued liability under, each Loan Document to which it is a
party, including the Guaranty and Collateral Agreement, as amended by the Second
Amendment, and agrees that each Loan Document to which it is a party, including
the Guaranty and Collateral Agreement, as amended by the Second Amendment,
remains in full force and effect as expressly amended hereby; and (c) represents
and warrants to the Lenders that, as of the date hereof, after giving effect to
the terms of this Second Amendment: (i) all of the representations and
warranties made by such Guarantor contained in each Loan Document to which such
Guarantor is a party, including the Guaranty and Collateral Agreement, as
amended by the Second Amendment, are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representation or warranty that is already qualified or modified by materiality
in the text thereof) as though made on and as of the Second Amendment Effective
Date (unless such representations and warranties are stated to relate to a
specific earlier date, in which case, such representations and warranties shall
be true and correct in all material respects as of such earlier date) and (ii)
no Default or Event of Default has occurred and is continuing.




ACKNOWLEDGED AND RATIFIED:
   EXTERRAN CORPORATION
 
 
 
 
 
 
 
 
 
By:
/s/ Jon C. Biro
 
 
Name:
Jon C. Biro
 
 
Title:
Senior Vice President and Chief Financial Officer
 











Reaffirmation and Ratification
Second Amendment – Exterran Energy Solutions, L.P.



--------------------------------------------------------------------------------






Disclosure Schedule


Parent is reviewing whether certain costs and expense estimates made in
connection with certain projects undertaken by Belleli Energy S.r.l. and its
Subsidiaries (collectively, the “Belleli Entities”) were either under-reported
or reported during incorrect periods.  The Belleli Entities are Restricted
Subsidiaries of Parent.


The Belleli Entities account for their projects using the cost-to-total cost
percentage-of-completion method of accounting. Based on preliminary results of
an internal investigation, Parent has determined that it is likely that the
costs and expenses referred to above should have been recognized in prior
periods, and that the percentage-of-completion estimate of revenue on such
projects will need to be adjusted to lower amounts in such prior periods
The amount and timing of such costs and expenses, and the related adjustments to
revenue for prior periods, are under review and cannot yet be quantified.




Reaffirmation and Ratification
Second Amendment – Exterran Energy Solutions, L.P.

